UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 12, 2016 NORTHWEST PIPE COMPANY (Exact name of registrant as specified in its charter) OREGON 0-27140 93-0557988 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5olumbia Way, Suite 200 Vancouver, WA 98661 (360) 397-6250 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 OTHER EVENTS On July 12, 2016, Northwest Pipe Company issued a press release, a copy of which is attached as Exhibit No. 99.1 to this Report. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit Number Description Press Release issued by Northwest Pipe Company dated July 12, 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized on July12, 2016. NORTHWEST PIPE COMPANY (Registrant) By /s/ Robin Gantt Robin Gantt, SeniorVicePresident , ChiefFinancialOfficer and Corporate Secretary
